Olds, J.
— This was an action brought by the appellee against the appellants for damages growing out of fraudulent representations made by the appellants regarding certain Kansas lands which the appellee was induced to take at a certain stipulated price in exchange and as part payment for a tract of land owned by the appellee and situate in Jay county, and sold and conveyed by him to the appellants.
There was a trial and finding and judgment in favor of the appellee, and the same declared to be for the purchase-money of the Jay county land, and a vendor’s lien existing in favor of the appellee, and a decree rendered for the sale of the land for the payment of the judgment.
The first question presented relates to the sufficiency of the complaint, which is in two paragraphs, to each of which the appellants demurred, and their demurrer was overruled, and exceptions reserved, and the ruling assigned as error.
The paragraphs are substantially the same, pleading the same facts, but differing slightly in phraseology. The facts pleaded show that the appellants were partnersj residing at Portland, in said Jay county, and were engaged in the practice of the law and in the business of buying and selling real estate for other parties; that appellee owned a farm in said Jay county, and placed it in the hands of the appellants for sale; that after failing to sell it for several months, appellants proposed purchasing it themselves, and to cause to be conveyed to the appellee, as part payment, a tract of land situated in the State of Kansas, owned by a third party, but which they *204could secure by another trade or purchase, and procure the owner to convey the title to the appellee as part payment for his tract of land in Jay county. The trade was consummated, and appellee conveyed his land in Jay county to the appellants, and the appellants caused the conveyance of the Kansas land to the appellee, and it is alleged that the appellants made certain false and fraudulent representations concerning the Kansas land, which were relied upon by the appellee, and by reason of which he was induced to accept the land at the price agreed upon, and that if the land had been as represented, it would have been worth the price, but that the representations were false, and the land was worth a much less sum.
Filed Sept. 14, 1892.
The facts are well pleaded, showing that the appellee was fraudulently induced to accept in payment for the purchase-money of his Jay county land property worth much less than it would have been had it been as represented.
Each paragraph is clearly sufficient to withstand a demurrer, and showing the appellee entitled to a vendor’s lien for such amount as may be found due him on account of the difference in the value of the land. See Nysewander v. Lowman, 124 Ind. 584, and authorities there cited.
What we have said disposes of all the questions presented in the case except those arising on the evidence, and the evidence is not in the record.
There is no error.
Judgment affirmed, with costs. •